Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s arguments, filed 08 June 2021, with respect to U.S. Patent Pub. No. 2012/0279122 to Benne et al have been fully considered and are persuasive.  
Claims 1-10 and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance: cited prior art of record US Patent Pub. No. 2013/0255145; US Patent Pub. No. 2016/0106048; U.S. Patent No. 10,112,814; US Patent No. 3,432,965; US Patent No. 3,909,978; US Patent No. 4,068,405; US Patent No. 4,255,897; US Patent No. 4,547,992; US Patent Pub. No. 2004/0111965; US Patent Pub. No. 2012/0279122; US Patent Pub. No. 2013/0305601; US Patent Pub. No. 2015/0040478; US Patent Pub. No. 2015/0305260; US Patent Pub. No. 2016/0302369; US Patent Pub. No. 2017/0118922; US Patent Pub. No. 2019/0141921; US Patent Pub. No. 2019/0335681 teach A system for vertical hydroponic plant growing, the system comprising: a plurality of sprockets including: a first set of sprockets, and a second set of sprockets positioned opposite the first set of sprockets; a sprocket drive device that is connected to at least one sprocket of the plurality of sprockets; a first continuous loop chain that is mounted on the first set of sprockets of the plurality of sprockets; a second continuous loop chain that is mounted on the second set of sprockets of the plurality of sprockets; a plurality of trays, each tray of the plurality of trays includes a first end and a second end, formed opposite the first end, that includes a drain hole, wherein the first end of each tray of the plurality of trays is attached to the first continuous loop chain and the second end of each tray of the plurality of trays is attached to the second continuous loop chain; and a fluid-dispensing device that is configured to dispense a fluid into a tray among the plurality of trays that is moved by the first continuous loop chain and the second continuous loop chain to a position adjacent to the fluid-dispensing device; wherein 
The prior art of record all fails to show, and fails to make obvious either alone and/or in combination a system for vertical hydroponic plant growing, the system comprising, the at least one sprocket of the second set of sprockets positioned below the at least one sprocket of the first set of sprockets, and wherein the at least one sprocket of the second set of sprockets positioned below the at least one sprocket of the first set of sprockets longitudinally tilts each tray downward towards the drain hole while the tray is near the position adjacent to the fluid-dispensing device, at the bottom run of the first continuous loop chain and the second continuous loop chain, and the first continuous chain loop and the second continuous chain loop readjust the longitudinal tilt of each tray to a level position when each tray is positioned opposite the bottom run of the first continuous loop chain and the second continuous loop chain.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



19 July 2021